DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,931,944.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/157,535
                   US Patent 10,931,944
1. An encoding device, comprising:
 circuitry configured to:
 set an identification flag that indicates whether a prediction mode is a filtering prediction mode; generate a difference image based on a first motion compensation image of a first frame and a second motion compensation image of a second frame, wherein the first frame is different from the second frame: filter the difference image based on the identification flag indicating that the prediction mode is the filtering prediction mode; and generate a prediction image based on the filtered difference image.
1. A decoding device, comprising: 
circuitry configured to: 
receive an identification flag that indicates whether a prediction mode is a filtering prediction mode; generate a difference image based on a first motion compensation image of a first frame and a second motion compensation image of a second frame, wherein the first frame is different from the second frame; filter the difference image based on the identification flag indicating that the prediction mode is the filtering prediction mode; and generate a prediction image based on the filtered difference image.


Regarding claims 2-18, similar analysis as those presented for claim 1 above, with respect to claims 1-14, are applicable.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,334,244.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.
In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/157,535
                   US Patent 10,334,244
1. An encoding device, comprising:
 circuitry configured to:
 set an identification flag that indicates whether a prediction mode is a filtering prediction mode; generate a difference image based on a first motion compensation image of a first frame and a second motion compensation image of a second frame, wherein the first frame is different from the second frame: filter the difference image based on the identification flag indicating that the prediction mode is the filtering prediction mode; and generate a prediction image based on the filtered difference image.
1. An encoding device, comprising:
 circuitry configured to: 
generate a difference image based on a first motion compensation image of a first frame and a second motion compensation image of a second frame, wherein the first frame is different from the second frame; apply a filtering process on the difference image; generate a prediction image based on the filtered difference image; and set an identification flag that indicates the generation of the prediction image through the filtering process.


Regarding claims 2-18, similar analysis as those presented for claim 1 above, with respect to claims 1-12, are applicable.

                                              Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:
            Wu et al. (USPAP       2022/0360,814), recites, “An encoder or decoder can perform enhanced motion vector prediction by receiving an input block of data for encoding or decoding and accessing stored motion information for at least one other block of data. Based on the stored motion information, the encoder or decoder can generate a list of one or more motion vector predictor candidates for the input block in accordance with an adaptive list construction order. The encoder or decoder can predict a motion vector for the input block based on at least one of the one or more motion vector predictor candidates”.
            Li et al. (USPAP       2022/0272,323), recites, “A video processing method includes: determining whether an inter predictor correction is enabled for a coding block; and when the inter predictor correction is enabled for the coding block, performing the inter predictor correction by: obtaining a plurality of predicted samples from a top boundary and a left boundary of a predicted block corresponding to the coding block; obtaining a plurality of reconstructed samples from top neighboring reconstructed samples and left neighboring reconstructed samples of the coding block; and deriving a corrected predicted block based on the plurality of the predicted samples, the plurality of the recnstructed samples and the predicted block”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, November 13, 2022